DETAILED ACTION
This is a first office action in response to application 16/992,754 filed on 8/13/2020 in which claims 1-20 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. JP2019-230155 filed on 12/20/2019.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14 and 16 and are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 9,001,374 to Sone et al. (“Sone”) and further in view of U.S. Pub. 2007/0038313 by Bridges et al. (“Bridges”)
Regarding claim 1, Sone discloses an image processing apparatus (the multi-function device 1 of Figs. 1 and 2), comprising: 
a display (Sone, Fig. 1 and column 4/lines 40-41: display section 50); 
a memory that stores a firmware program for performing one or more basic functions of the image processing apparatus (Sone, Fig. 2 and column 6/lines 45-53 and column 7/lines 36-39: the MFP 1 is provided with firmware which is commonly stored in a memory such as, for example, storage section 12) and a graphical user interface (GUI) function by which a GUI is displayed on the display (Sone, Figs. 4A-4C and column 7/lines 63-64: Figs. 4A and 4B show examples of GUIs displayed by the MFP 1); and 
a processor configured to: 
upon receipt of a first input operation corresponding to selection of one of the basic functions via a first application program, execute the GUI function of the firmware program to generate a first GUI for accepting a second input operation related to the selected one of the basic functions (Sone, Figs. 4A-4B: when the user clicks the Easy Scan button 511, the MFP starts up the add-on application 15 which displays the interface depicted in Fig. 4B that can be used to input a resolution 531, a document size or a transmission size), and 

Sone is not explicit about the GUI being generated by executing a GUI function of a firmware. 
However, it is well known in the art to implement a display or GUI module of an MFP in firmware. For example, Bridges teaches such a feature (Bridges, [0040]/lines 8-10).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have implemented the GUI module of Sone’s MFP in firmware, as taught by Bridges for the reasons such an approach would be preferred in comparison to other methods.
Regarding claim 2 (dependent on claim 1), Sone and Bridges disclose wherein the second input operation is for setting a parameter related to the selected one of the basic functions (Sone, Fig. 4B: using the interface depicted in the figure, a user can set the resolution, document size or transmission size of the Easy Scan operation).  
Regarding claim 3 (dependent on claim 2), Sone and Bridges disclose the first GUI accepting a third input operation for executing the selected one of the basic functions according to the set parameter (Sone, Fig. 4B: when the user clicks the Start button, the easy scan operation is executed).  
Regarding claim 4 (dependent on claim 1), Sone and Bridges disclose the processor being further configured to, upon execution of the first application program, 
Regarding claim 6 (dependent on claim 4), Sone and Bridges disclose the first application program being a web browser, and the first screen being drawn using hypertext markup language (HTML) (Sone, Fig. 2 and column 7/lines 48-50: the GUIs of Figs. 4A-4C are drawn using HTML and a web browser).
Claims 11-14 and 16 are directed to methods of apparatus claims 1-4 and 6 and are rejected on similar grounds.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sone and Bridges as applied to claims 4 and 14 above, and further in view of U.S. Pub. 2005/0179961 to Czyszczewski et al. (“Czyszczewski”) 
Regarding claim 5 (dependent on claim 4), Sone and Bridges are silent about the first GUI being displayed within the first screen which is interpreted to mean that the interface for accepting an input information related to the selected one of the basic functions (i.e., an interface such as that depicted in Fig. 5 of the published application) is displayed within the screen by which the first input operation corresponding to selection of one of the basic functions (i.e., an interface such as that depicted in Fig. 4 of the published application).
However, such a feature is well known in the art. For example, Czyszczewski discloses such a feature. For example, the interface depicted in Fig. 5 displays at the top a Copy Print, Fax, Email and Library button which are used for the selection of a main function. When one of the main functions is selected, the interface for accepting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have provided an interface such as that depicted in Czyszczewski’s Fig. 5 in Sone and Bridges’s MFP because it reduces the number of clicks required for switching from one main function to another main function. 
Claim 15 is directed to methods of apparatus claims 5 and is rejected on similar grounds

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sone and Bridges as applied to claims 6 and 16 above, and further in view of official notice.
Regarding claim 7 (dependent on claim 6), Sone and Bridges disclose 
the first screen including one or more buttons corresponding to the basic functions (Sone, Fig. 4A) and calling a particular function of the firmware program (Sone, since the particular function is executed in Sone, it is implicit that the particular function was called; Sone column 6/lines 49-53: since basic functions are executed in firmware, functions of the firmware must have been called).
 Sone does not explicitly disclose perform a script to call the particular function of the firmware program when one of the buttons on the first screen is selected, but such feature would be obvious. The interface depicted in Sone’s Fig. 4A is realized by a browser rendering an HTML file (Sone, column 7/lines 60-64: Fig. 4A is an example of a 
The examiner takes official notice that events such those generated by a user clicking on one of the buttons of the interface depicted in Sone’s Fig. 4A are commonly handled in JavaScript. Accordingly, in a common scenario, when a user clicks any of the Easy Scan, Copy, Facsimile or Print buttons, a Javascript script will handle the click event and call the particular function of the firmware program.
Regarding claim 8 (dependent on claim 7), Sone and Bridges disclose the particular function being an application programming interface (API) function (Sone, column 6/lines 62-65: in one embodiment, for example, an application calls up a scanner function API to execute the scanner function of the MFP 1).
Claims 17 and 18 are directed to methods of apparatus claims 7 and 8 and are rejected on similar grounds.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sone and Bridges as applied to claims 1 and 10 above, and further in view of U.S. Pub. 2011/0125655 to Chiyo et al. (“Chiyo”).
Regarding claim 9 (dependent on claim 1), Sone and Bridges disclose executing the GUI function of the firmware program to generate a second GUI for accepting a fifth input operation related to another one of the basic functions upon receipt of a fourth input operation (Sone, Fig. 4A: the user clicking the Print button causes setting screen for printing to be displayed and is an example of a fourth input 
Firstly, it is noted that, according to the specification, the operation of the ACT150 step may be performed either by invoking the API (i.e., in-process) (see [0058] of the published application) or by invoking another application (i.e., out-of-process) (see [0066] of the published application).
Here applicant has not disclosed that generating second operation reception image data by a second application, different from the first application, solves any stated problem or is for any particular purpose that could not be achieved by generating the second operation reception image data by the first application and it appears that the invention would perform equally well with generating second operation reception image data by the first application.
Secondly, it is well known in the art that operations may be executed in-process by using in-process communication or out-of-process (by invoking a second application from a first application) by using inter-process communication.
For example, Chiyo describes a scenario in which a plurality of applications and a plurality of control services, each of which is run as a process execute in an MFP (see Chiyo, [0096]). One or multiple threads are generated in each of the processes, in which the threads are run concurrently. The control services provide common services to the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have techniques similar to those described by Chiyo in Sone and Bridges’ MFP in order to provide for effective execution of the apparatus’ multiple functions. In particular, one design option would be to execute the display processing according to the method of Sone’s Fig. 9 in a process/application different from the application which handles the processing of Sone Fig. 4A.
Claim 19 is directed to a method of the apparatus claim 9 and is rejected on similar grounds.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sone and Bridges as applied to claims 1 and 10 above, and further in view of U.S. Pub. 2021/0160385 to Inoue (“Inoue”).
Regarding claim 10 (dependent on claim 1), Sone and Bridges disclose the basic functions including a printing function and a reading function (Sone, 4A) but are not explicit about the basic functions also including an address book function.
However, Inoue discloses basic functions in an MFP including an address book function (Inoue, [0077]).

Claim 20 is directed to a method of the apparatus claim 10 and is rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PAUL F PAYER/Primary Examiner, Art Unit 2674